Supreme Court

                                                       No. 2019-302-Appeal.
                                                       (PC 16-4593)



              Joshua Mello                :

                    v.                    :

             Sean Killeavy.               :


                                   ORDER

      The plaintiff, Joshua Mello, appeals from an order of the Superior Court

denying his motion to amend his complaint. In an earlier opinion on the same facts,

this Court addressed the plaintiff’s appeal from the entry of summary judgment in

favor of the defendant, Sean Killeavy, in which we affirmed the judgment of the

Superior Court. See Mello v. Killeavy, 205 A.3d 454 (R.I. 2019). This case came

before the Supreme Court pursuant to an order directing the parties to appear and

show cause why the issues raised in this appeal should not summarily be decided.

After considering the parties’ written submissions, and after reviewing the record,




                                       -1-
we conclude that cause has not been shown and that this case may be decided without

further briefing.1

      Because the facts of the underlying dispute are set forth in detail in our

previous opinion, we shall relate here only the facts that are directly relevant to the

present appeal. After this Court issued its decision in Mello, in which we held that

the exclusivity provision of the Workers’ Compensation Act barred plaintiff’s claim

against defendant, see Mello, 205 A.3d at 460, 462, plaintiff moved in the Superior

Court to amend his complaint. In that proposed amendment, plaintiff claimed that

his injuries were sustained while he was on an “unpaid lunch break[.]” The plaintiff

maintained that his revised argument was in response to a footnote in Mello, in which

we expressed that we were disinclined to address plaintiff’s argument “that he was

on an uncompensated lunch break at the time of the injury” because that argument

had not been raised in the Superior Court and because plaintiff had alleged in his

complaint that he was performing duties for his employer at the time of his injuries.2



1
  In an order dated September 15, 2020, this Court granted the plaintiff’s motion for
leave to waive oral argument. As a result, this case has been decided on the papers
submitted by the parties.
2
  It should be noted that, prior to plaintiff’s motion to amend his complaint that is
the subject of this appeal, plaintiff had also filed an amended complaint while Mello
v. Killeavy, 205 A.3d 454 (R.I. 2019), was pending in this Court. He also alleged in
that amended complaint that he was on an uncompensated lunch break at the time of
his injury. The defendant moved to strike plaintiff’s amended complaint, and the
hearing justice correctly declined to rule on that motion because the appeal had been
docketed in this Court, thereby depriving the Superior Court of jurisdiction.

                                         -2-
See id. at 460 n.8. Seizing on that language, plaintiff claimed that that footnote “left

open” an opportunity for that argument to be raised and litigated in the Superior

Court. On June 27, 2019, at a hearing on plaintiff’s motion to amend, the hearing

justice denied plaintiff’s motion after finding that she did not agree with plaintiff’s

interpretation of the footnote in Mello, and she further determined that plaintiff had

waived the new argument he sought to advance. The plaintiff timely appealed.

      On appeal, plaintiff maintains that the hearing justice erred in denying his

motion to amend because this Court in Mello never determined whether plaintiff and

defendant were properly classified as employees during their purported unpaid lunch

break. Consequently, he argues, the Workers’ Compensation Act, which this Court

determined to bar plaintiff’s claims in Mello, would have no relevance to plaintiff’s

claims if the parties were not, in fact, actually engaged as employees at the time

plaintiff was injured. See Mello, 205 A.3d at 460, 462. The plaintiff also points to

our long-standing jurisprudence providing that amendments to pleadings be liberally

permitted as authority that plaintiff’s post-judgment motion to amend should have

been allowed.

      “[T]he decision to grant or to deny a motion to amend a complaint is confided

to the sound discretion of the trial justice.” Lomastro v. Iacovelli, 56 A.3d 92, 94

(R.I. 2012) (brackets omitted) (quoting Harodite Industries, Inc. v. Warren Electric

Corp., 24 A.3d 514, 529 (R.I. 2011)). “‘Accordingly, we afford great deference to


                                         -3-
the trial justice’s ruling on a motion to amend,’ and we ‘will not disturb that ruling

unless the trial justice committed an abuse of discretion.’” Id. (brackets omitted)

(quoting Harodite Industries, Inc., 24 A.3d at 529).

      This Court in Mello affirmed a grant of summary judgment in favor of the

defendant because the plaintiff accepted workers’ compensation benefits for an

injury that occurred on the job site as a result of the acts of a co-employee. Mello,

205 A.3d at 462. Accordingly, all the plaintiff’s claims against the defendant were,

therefore, either resolved by this Court or waived; thus, the hearing justice did not

abuse her discretion in denying plaintiff’s post-judgment motion to amend.

      For the reasons set forth in this order, we affirm the order of the Superior

Court. The record may be returned to that tribunal.



      Entered as an Order of this Court this14th day of December, 2020.

                                               By Order,




                                               _____________________________
                                                          /s/
                                               Clerk




                                        -4-
                                              STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET


Title of Case                       Joshua Mello v. Sean Killeavy.

                                    No. 2019-0302-Appeal.
Case Number
                                    (PC 16-4593)

Date Order Filed                    December 14, 2020


Justices                            Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Source of Appeal                    Providence County Superior Court


Judicial Officer from Lower Court   Associate Justice Melissa E. Darigan

                                    For Plaintiff:

                                    Ronald J. Resmini, Esq.
                                    For Defendant:
Attorney(s) on Appeal
                                    David E. Maglio, Esq.
                                    Scott F. Bielecki, Esq.
                                    Kathryn Hopkins, Esq.
                                    Mark T. Reynolds, Esq.




SU-CMS-02B (revised June 2020)